Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 04/10/20.
Claims 1-15 are pending in the application.


Claim Interpretation:
     “Concentration degree”
            Applicant’s specification provides a standard of measurement for quantifying a degree of concentration (0053 e.g. “The image taken by the camera (26) shows a motion and state (including facial expressions) of the user (U1, U2, U3) representing the concentration degree of the user (U1, U2, U3). The user (U1, U2, U3) who is in concentration shows a motion and state, e.g., moves the hands only while moving the body less actively, blinks less, or has slightly widened pupils. Conversely, the user (U1, U2, U3) who is not in concentration shows a motion and state, e.g., moves the body actively, rests the chin on hand, stretches the body, or blinks many times. The camera (26) takes an image of such motion and state of the user (U1, U2, U3) as an image representing the concentration degree of the user (U1, U2, U3).)

Claim Objections
As per claims 13-15, the Examiner requests clarification as to what Applicant intends to be “particular.”  The limitation “particular” may encompass subjective identification of an object and/or identifying one of several objects objectively.  Appropriate clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 20200240670 in view of SEKIGUCHI (PG/PUB 20160327922)
This is a provisional nonstatutory double patenting rejection.

‘670 teaches each and every limitation with the exception of a concentration degree.  ‘922 teaches a concentration degree, Figure 3
 Therefore, before the effective filing date of the claimed invention one of ordinary skill in the art applying the teachings of  ‘922 to ‘670 would achieve an expected and predictable result of estimating a user concentration level much like estimating a user drowsy level.  One of ordinary skill in the art substituting a concentration degree in place of a drowsy level would realize an improved invention by determining user states as a function of environmental input.

20200240658
20200240670
1. A concentration degree estimation apparatus, comprising:
an imaging unit that takes an image of at least one user;
a sensor that senses room environment information about an environment in a room where the at least one user is present; and
an estimation unit that estimates a concentration degree of the at least one user based on the image of the user taken by the imaging unit and 
2. The concentration degree estimation apparatus of claim 1, wherein
the image shows a motion and/or state of the at least one user representing the concentration degree of the at least one user, and
the estimation unit extracts the motion and/or state of the at least one user from the image to estimate the concentration degree of the at least one user.
3. The concentration degree estimation apparatus of claim 1, wherein
the estimation unit calculates sex and./or an age of the at least one user from the image, and estimates the concentration degree of the at least one user also based on the calculated sex and/or age of the at least one user.
4. The concentration degree estimation apparatus of claim 1, further comprising:
a surface temperature measuring unit that measures a surface temperature of the at least one user present in the room, wherein
the estimation unit estimates the concentration degree of the at least one user also based on a measurement result of the surface temperature measuring unit.
5. The concentration degree estimation apparatus of claim 1, wherein
the air conditioner is installed in a ceiling of the room, and
the imaging unit is provided for the air conditioner.
6. The concentration degree estimation apparatus of claim 1, wherein
if the at least one user includes users present in the room, the estimation unit estimates the concentration degree of each of the users.
7. The concentration degree estimation apparatus of claim 6, further comprising:
a storage unit that stores user information about the motion and/or state of each of the users associated with the concentration degree of the user who is showing the motion and/or the state, wherein
the estimation unit
extracts the motion and/or state of each of the users from the image, and
estimates the concentration degree of the user using an extraction result and the user information.
8. The concentration degree estimation apparatus of claim 1, further comprising:

a model updating unit that learns for an estimation model used for estimating the concentration degree based on the image taken by the imaging unit and/or the concentration degree information received via the receiving unit.
9. The concentration degree estimation apparatus of claim 1, further comprising:
a control unit that controls a first air-conditioning operation of an air conditioner based on an estimation result of the estimation unit so that the concentration degree of the at least one user increases, the air conditioner targeting the room.
10. The concentration degree estimation apparatus of claim 9, further comprising:
a model updating unit that recognizes an actual concentration degree of the at least one user from the image taken by the imaging unit after the first air-conditioning operation performed based on the estimation result of the estimation unit, and learns for the estimation model used for estimating the concentration degree based on a recognition result.
11. The concentration degree estimation apparatus of claim 9, further comprising:
a model updating unit that learns for the estimation model used for estimating the concentration degree based on a change in the motion and state of the at least one user based on which the concentration degree of the at least one user has been determined through comparison between the image taken by the imaging unit after the first air-conditioning operation performed based on the estimation result of the estimation unit and the image taken by the imaging unit before the first air-conditioning operation.
12. The concentration degree estimation apparatus of claim 11, wherein
the change in the motion and state of the at least one user based on which the concentration degree of the at least one user has been determined is a decrease in frequency of the motion and state, or an absence of the motion and state.
13. The concentration degree estimation apparatus of claim 9, further comprising:
a receiving unit capable of receiving concentration degree information inputted by the at least one user, the concentration degree information 
the control unit learns a particular of control of the first air-conditioning operation based on the concentration degree information received via the receiving unit after the first air-conditioning operation performed based on the estimation result of the estimation unit so that the concentration degree of the user increases.
14. The concentration degree estimation apparatus of claim 9, wherein
the control unit learns a particular of control of the first air-conditioning operation based on the image taken by the imaging unit after the first air-conditioning operation performed based on the estimation result of the estimation unit so that the concentration degree of the at least one user increases.
15. The concentration degree estimation apparatus of claim 13, wherein
the particular of the control of the first air-conditioning operation includes at least one of a rotational speed of an indoor fan included in the air conditioner, a position of a flap for adjusting a direction of air blown out from the air conditioner, a set temperature of the air conditioner, or a target CO2 concentration in the room.


an imager configured to take an image of at least one user;
a sensor configured to sense room environment information relating to an environment of a room in which the at least one user is present; and
an estimator configured to estimate a drowsiness condition of the at least one user, based on the image of the at least one user taken by the imager 
2. The device of claim 1, wherein
the image shows a movement of the at least one user representing the drowsiness condition of the at least one user and/or a condition of the at least one user representing the drowsiness condition of the at least one user, and
the estimator extracts the movement of the at least one user and/or the condition of the at least one user from the image, and estimates the drowsiness condition of the at least one user.
3. The device of claim 1, wherein
the estimator determines sex and/or age of the at least one user from the image, and further estimates the drowsiness condition of the at least one user based on the determined sex and/or age of the at least one user.
4. The device of claim 1 further comprising:
a surface temperature measurer configured to measure a surface temperature of the at least one user present in the room, wherein
the estimator further estimates the drowsiness condition of the at least one user, based on a result measured by the surface temperature measurer.
5. The device of claim 1, wherein
an air conditioner is mounted on a ceiling of the room, and
the imager is provided for the air conditioner.
6. The device of claim 1, wherein
if the at least one user includes a plurality of users present in the room, the estimator estimates the drowsiness condition of each of the plurality of users.
7. The device of claim 6 further comprising:
a storage unit configured to store user information about each of the plurality of users, the user information including the movement and/or the condition of the user and the drowsiness condition of the user who is making the movement and/or who is in the condition, the drowsiness condition being associated with the movement and/or the condition of the user, wherein
the estimator extracts the movement and/or the condition of each of the users from the image, and estimates the drowsiness condition of each of the users using the extracted result and the user information.
8. The device of claim 1 further comprising:
a receiver capable of receiving an entry, by the at least one user, of drowsiness information 
a model updater configured to make an estimation model learn based on the image taken by the imager and/or the drowsiness information received by the receiver, the estimation model being used to estimate the drowsiness condition.
9. The device of claim 1 further comprising:
a control unit configured to control a first air-conditioning operation of the air conditioner for conditioning air in the room, based on a result estimated by the estimator so that a level of the drowsiness condition of the at least one user decreases.
10. The device of claim 9 further comprising:
a model updater configured to determine the actual drowsiness condition of the at least one user based on the image taken by the imager after the first air-conditioning operation performed based on the result estimated by the estimator, and make the estimation model learn based on a result of the determination, the estimation model being used to estimate the drowsiness condition.
11. The device of claim 9 further comprising:
a model updater configured to make the estimation model learn based on a change in a movement and a condition by which the drowsiness of the at least one user has been determined, the change being obtained by comparison between the image taken by the imager before the first air-conditioning operation performed based on the result estimated by the estimator and another image taken by the imager after the first air-conditioning operation, the estimation model being used to estimate the drowsiness condition.
12. The device of claim 11, wherein
the change in the movement and the condition by which the drowsiness of the at least one user has been determined means that a frequency of the movement and the condition decreases or that the movement and the condition are not observed.
13. The device of claim 9 further comprising:
a receiver capable of receiving an entry, by the at least one user, of drowsiness information indicating the drowsiness condition of the at least one user wherein
the control unit learns details of control of the first air-conditioning operation, based on the drowsiness information received by the receiver after the first air-conditioning operation performed based on the result estimated by the estimator, so 
14. The device of claim 9, wherein
the control unit learns details of control of the first air-conditioning operation, based on the image taken by the imager after the first air-conditioning operation performed based on the result estimated by the estimator, so that the level of the drowsiness condition of the at least one user decreases.
15. The device of claim 13, wherein
the details of control of the first air-conditioning operation include adjusting at least one of a rotational speed of an indoor fan of the air conditioner, a position of a flap configured to adjust an airflow direction of air blown from the air conditioner, a set temperature of the air conditioner, or a target CO2 concentration in the room.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the limitation comprising:
       A concentration degree estimation apparatus, comprising:
      an imaging unit that takes an image of at least one user;

       an estimation unit that estimates a concentration degree of the at least one user based on the image of the user taken by the imaging unit and the room environment information sensed by the sensor,
       which, but for the recitation of a general apparatus, can practically be performed mentally (e.g. estimating a concentration degree), 3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).

      The judicial exception is not integrated into a practical application because the additional limitations comprising an imaging unit and sensor represent tangential data gathering, see MPEP 2106.05(g).  The estimation unit is recited generally so as to represent mere instructions to apply, see MPEP 2106.05(f).  The room environment is recited generally so as to generally link the abstract idea, see MPEP 2106.05(h). 
        The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sensor and imaging unit represent well-known, conventional, and routine means for acquiring data, see MPEP 2106.05(d).

    Claims 2-15 are rejected under the same rationale as providing insignificant extra solution activity and/or a mental process.



    It is recommended to provide at least “training” the model, see Example 39, PEG2019 (e.g. “a method of training a neural network for facial detection comprising: collecting a set of digital facial images, applying one or more transformations to the digital images, creating a first training set including the modified set of digital facial images; training the neural network in a first stage using the first training set, creating a second training set including digital non-facial images that are incorrectly detected as facial images in the first stage of training; and training the neural network in a second stage using the second training set.”)

   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SEKIGUCHI (PG/PUB 20160327922).

Claim 1.  The cited prior art teaches a concentration degree estimation apparatus, comprising:
an imaging unit that takes an image of at least one user (0037, Figure 3-S102)
a sensor that senses room environment information about an environment in a room where the at least one user is present (Figure 3-S1-1, 0042, 0046)
an estimation unit that estimates a concentration degree of the at least one user based on the image of the user taken by the imaging unit and the room environment information sensed by the sensor (0055-82, Figure 3)
Claim 2. The cited prior art teaches the concentration degree estimation apparatus of claim 1, wherein
the image shows a motion and/or state of the at least one user representing the concentration degree of the at least one user (0053)
the estimation unit extracts the motion and/or state of the at least one user from the image to estimate the concentration degree of the at least one user (0053, Figure 3)
Claim 4. The cited prior art teaches the concentration degree estimation apparatus of claim 1, further comprising:
a surface temperature measuring unit that measures a surface temperature of the at least one user present in the room (0046-47) wherein
the estimation unit estimates the concentration degree of the at least one user also based on a measurement result of the surface temperature measuring unit (Figure 3, 0046-82)
Claim 6. The cited prior art teaches the concentration degree estimation apparatus of claim 1, wherein
 includes users present in the room, the estimation unit estimates the concentration degree of each of the users (0147, 0156)
9. The cited prior art teaches the concentration degree estimation apparatus of claim 1, further comprising:
a control unit that controls a first air-conditioning operation of an air conditioner based on an estimation result of the estimation unit so that the concentration degree of the at least one user increases, the air conditioner targeting the room (Figure 3-S113, 0090, 0144, 0156, 0159)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over SEKIGUCHI et al. (PG/PUB 20160327922) in view over Yang (USPN 8582807).

Claim 3. Sekiguchi et al. teaches the concentration degree estimation apparatus of claim 1 but does not teach the calculation and determination limitations as described below.  Yang et al. teaches the calculation and age/sex determination limitations and SEKIGGUCHI teaches estimating concentration of a person.  
        the estimation unit calculates sex and./or an age of the at least one user from the image (Yang, et al., ABSTRACT, Figure 4, Figure 5)
     and estimates the concentration degree of the at least one user also based on the calculated sex and/or age of the at least one user (SEKIGUCHI, ABSTRACT, Figure 3, see the application of estimating concentration per user and/or the audience, see also the application determining sex/age of a user via image analysis, as per Yang et al., ABSTRACT, Figures 3-5)
     Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art combining the teachings of SEKIGUCHI and Yang et al. would achieve an expected and predictable result of estimates the concentration degree of the at least one user also based on the calculated sex and/or age of the at least one user.  One of ordinary skill in the art would be motivated to apply Yang for a purpose of adapting statistical models in visual recognition systems to enhance a systems generalization capability, as described by Yang, Background. 

5 is rejected under 35 U.S.C. 103 as being unpatentable over SEKIGUCHI et al. (PG/PUB 20160327922) in view over Unenaka et al. (PG/PUB 2008/0254734)
Claim 5. SEKIGUCHI teaches the concentration degree estimation apparatus of claim 1 but does not teach the ceiling and imaging unit limitation as described below.  Unenaka teaches the ceiling limitation and SEKIGUICHI teaches the imaging unit as described below.
     the air conditioner is installed in a ceiling of the room (SEKIGUICH, see ceiling camera limitation, 0041, see also ceiling air conditioner, as per Unenaka, 0061) )
the imaging unit is provided for the air conditioner (SEKIGUCHI, 0041, see Unenaka, 0061)
       Therefore, before the effective filing date of the claimed invention, pursuant to MPEP 2144.05 (Integration of Parts), one of ordinary skill in the art combining the teachings of SEKIGUCHI and Unenaka would achieve an expected and predictable result of the imaging unit being integrated within the air conditioner.  One of ordinary skill in the art adapting the ceiling camera to comprise an air conditioner would realize an improved invention via minimizing flow disturbances, as described by Unenaka, 0009, while providing a centrally located camera for image capture, as described by SEKIGUCHI, 0041.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over SEKIGUCHI et al. (PG/PUB 20160327922).
Claim 7. SEKIGUCHI teaches the concentration degree estimation apparatus of claim 6 but does not teach the storage unit limitation as described below.  SEKIGUICH teaches the storage unit limitation as described below:
a storage unit that stores user information about the motion and/or state of each of the users associated with the concentration degree of the user who is showing the motion and/or the state 
the estimation unit extracts the motion and/or state of each of the users from the image, and
estimates the concentration degree of the user using an extraction result and the user information (SEKIGUCHI, Figure 3)
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of a memory, as per SEKIGUCHI, to the teachings of determining motion and/or state, as per SEKIGUICHI, would achieve an expected and predictable result of storing motion and state of a user for the purpose of data storage and retrieval. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over SEKIGUCHI et al. (PG/PUB 20160327922) in view over Basson (PG/PUB 20060190822)

Claim 8. SEKIGUCHI teaches the concentration degree estimation apparatus of claim 1 but does not expressly teach the model updating unit limitations as described below.  Basson teaches the model updating unit limitation as described below:
a receiving unit capable of receiving concentration degree information inputted by the at least one user, the concentration degree information representing the concentration degree of the at least one user; (SEKIGUCHI, 0053 , see also  0060-67, 0069-0070, Figure 3, see user input comprising at least motion)
a model updating unit that learns for an estimation model used for estimating the concentration degree based on the image taken by the imaging unit and/or the concentration degree information received via the receiving unit (Basson, 0070-71, see “capturing…” as reading on model 
   Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art combining the teachings of SEKIGUCHI and Basson would achieve an expected and predictable result comprising a model updating unit that learns for an estimation model used for estimating the concentration degree based on the image taken by the imaging unit and/or the concentration degree information received via the receiving unit.  Basson teaches updating a model to provide a correlation between attention load and multiple input variables while determining which environmental variables influence the attention load.  SEKIGUICH determines a relationship between a user concentration and multiple input variables (e.g. motion, for example) while adjusting at least temperature to influence a concentration levels.  Accordingly, the application of the teachings of Basson for updating a model based on use state input to the teachings of SEKIGUCHI for determining concentration as a function of user states would achieve an improved invention, as described by Basson, 0011.
     
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over SEKIGUCHI et al. (PG/PUB 20160327922) in view over Basson (PG/PUB 20060190822) in view over Oobayashi (PG/PUB 20160334121).

    

a model updating unit that recognizes an actual concentration degree of the at least one user from the image taken by the imaging unit after the first air-conditioning operation performed based on the estimation result of the estimation unit, and learns for the estimation model used for estimating the concentration degree based on a recognition result (Basson, see model updating based on determining user states from an image taken for determining a concentration level, 0070-71.  In other words Basson teaches a learning algorithm that captures environmental stimulus while observing user state changes, see also Oobayashi for observing user states before and after controlling an HVAC output, Figure 7)
     Therefore, before the effective filing date of the claimed invention one of ordinary skill in the art combining the teachings of SEKIGUCHI, Basson, and Oobayashi would achieve an expected and predictable result comprising a model updating unit that recognizes an actual concentration degree of the at least one user from the image taken by the imaging unit after the first air-conditioning operation performed based on the estimation result of the estimation unit, and learns for the estimation model used for estimating the concentration degree based on a recognition result.  One of ordinary skill in the art would be motivated to update a model based upon observing user state changes as temperature changes, as described by Oobayashi, Background.

 

a model updating unit that learns for the estimation model used for estimating the concentration degree based on a change in the motion and state of the at least one user based on which the concentration degree of the at least one user has been determined through comparison between the image taken by the imaging unit after the first air-conditioning operation performed based on the estimation result of the estimation unit and the image taken by the imaging unit before the first air-conditioning operation (Basson teaches updating a model to provide a correlation between attention load and multiple input variables while determining which environmental variables influence the attention load.  SEKIGUICH determines a relationship between a user concentration and multiple input variables (e.g. motion, for example) while adjusting at least temperature to influence a concentration levels.  Ooyabashi teaches observing user state changes as temperature changes, before and after air conditioning operation, see Figure 7.  
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Basson for updating a model based on use state input to the teachings of SEKIGUCHI for determining concentration as a function of user states to the teachings of Ooyabashi for determining how temperature affects user states would achieve an improved invention, as described by Ooybashi, Background.

   
Claim 12. SEKIGUICHI teaches the concentration degree estimation apparatus of claim 11, wherein the change in the motion and state of the at least one user based on which the 

Claim 13. SEKIGUCHI teaches the concentration degree estimation apparatus of claim 9 but does not expressly teach the particular control limitations after the air conditioner is operated.   Ooybashi teaches the after the air conditioner is operated limitations (Figure 7) and Basson teaches a particular control limitation associated with learning how user attention changes after applying particular control (0070-72) and SEKIGUCHI teaches at least adjusting temperature (figure 3)
a receiving unit capable of receiving concentration degree information inputted by the at least one user, the concentration degree information representing the concentration degree of the at least one user (SEKIGUCHI, Figure 3)
the control unit learns a particular of control of the first air-conditioning operation based on the concentration degree information received via the receiving unit after the first air-conditioning operation performed based on the estimation result of the estimation unit so that the concentration degree of the user increases (SEKIGUCHI, Figure 3, 0038, 0090, 0144, see Basson as teaching learning a particular control of a first environmental stimulus based upon observing user state changes associated with environmental stimuli, 0070-72, and see the environmental stimulus comprising at least operating an air conditioner which affects user state changes/concentration levels, as per Ooybashi, Figure 7, and see also SEKIGUICHI as teaching adjusting a temperature response for increasing a user concentration level, Figure 3)
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art combining the teachings of SEKIGUCHI, Basson, and Ooybashi would achieve an expected 
Claim 14. SEKIGUCHI teaches the concentration degree estimation apparatus of claim 9 but does not teach the particular control limitation as described below.  Basson teaches a particular control action determined based upon learning how environmental stimuli affect a user’s attention load, 0070-72.
the control unit learns a particular of control of the first air-conditioning operation based on the image taken by the imaging unit after the first air-conditioning operation performed based on the estimation result of the estimation unit so that the concentration degree of the at least one user increases (Basson, 0070-72, see a particular control associated with learning how stimuli affect attention load, see also Ooybashi as teaching after the air conditioner is operated, Figure 7, and see SEKIGUICH as teaching a particular control, Figure 3)
       Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art combining the teachings of SEKIGUCHI, Basson, and Ooybashi would achieve an expected and predictable result comprising the control unit learns a particular of control of the first air-conditioning operation based on the image taken by the imaging unit after the first air-conditioning operation performed based on the estimation result of the estimation unit so that the concentration degree of the at least one user increases.  One of ordinary skill in the a would be 

Claim 15. SEKIGUCHI teaches the concentration degree estimation apparatus of claim 13, wherein the particular of the control of the first air-conditioning operation includes at least one of a rotational speed of an indoor fan included in the air conditioner, a position of a flap for adjusting a direction of air blown out from the air conditioner, a set temperature of the air conditioner, or a target CO2 concentration in the room (SEKIGUICH, Figure 3, see set temperature, supra claim 1)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  See the application of models for correlating user attention, focus, sleepiness, attentiveness, intensity, or concentration to environmental parameters and applying image analysis, as referenced below:

20200037416  20180144280 20180144281 20170020432 20160334121 20200240670 20150332166 20160374600 20200226395 20200057487 20200240670
20110205366  20110205366   20160327922 20190268999  20150332166 20060190822  
7505621 , 20100111375, 8000505, 20080002892 20200037416

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117